Case 20-41308         Doc 102       Filed 03/12/20 Entered 03/12/20 11:38:19                    Main Document
                                                Pg 1 of 3


                             UNITED STATES BANKRUPTCY COURT                                                Mar 12, 2020
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 In re:                                                  )   Chapter 11
                                                         )
 FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                         )
                         Debtors.1                       )   (Joint Administration Requested)

                    VERIFIED MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District

 of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the

 Eastern District of Missouri, I, Richard W. Engel, move that Stephanie P. Lascano be admitted

 pro hac vice to the bar of this Court for the purpose of representing Foresight Energy LP, et al.,

 the above-captioned debtors, in the instant matter. In support of this motion, I submit the

 following information as required by Rule 12.01(F):

             a. Full name of the movant-attorney:
                Stephanie P. Lascano

             b. Address and telephone number of the movant-attorney:
                Paul, Weiss, Rifkind, Wharton & Garrison LLP
                1285 Avenue of the Americas
                New York, New York 10019-6064
                (212) 373-3000



 1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
Case 20-41308       Doc 102     Filed 03/12/20 Entered 03/12/20 11:38:19          Main Document
                                            Pg 2 of 3


            c. Name of the firm or letterhead under which the movant practices:
               Paul, Weiss, Rifkind, Wharton & Garrison LLP

            d. Name of the law school(s) movant attended and the date(s) of graduation
               therefrom:
               The University of Texas School of Law, Class of 2019

            e. State and federal bars of which the movant is a member, with dates of admission
               and registration numbers, if any:
               New York, #5751367 (2020)

            f. Statement that attorney seeking admission is a member in good standing of all
               bars of which attorney is a member and that attorney is not under suspension or
               disbarment from any bar:
               Ms. Lascano affirms that she is a member in good standing of the bar set
               forth above and is not currently under suspension or disbarment from any
               bar.

            g. Statement that attorney seeking admission does not reside in the Eastern District
               of Missouri, is not regularly employed in this District, and is not regularly
               engaged in the practice of law in this District:
               Ms. Lascano affirms that she does not reside in the Eastern District of
               Missouri, is not regularly employed by this District and is not regularly
               engaged in the practice of law in this District.

        Ms. Lascano attests under penalty of perjury to the truth and accuracy of the foregoing

 facts, and respectfully requests that this motion be granted and that she be admitted pro hac vice

 to the bar of this Court and be allowed to appear in the instant matter.


                                     [Signature Page to Follow]
Case 20-41308    Doc 102   Filed 03/12/20 Entered 03/12/20 11:38:19     Main Document
                                       Pg 3 of 3


 Dated: March 10, 2020                    /s/ Stephanie P. Lascano
                                          Stephanie P. Lascano

                                          Respectfully submitted,

                                          /s/ Richard W. Engel, Jr.
                                          Richard W. Engel, Jr., MO 34641
                                          John G. Willard, MO 67049
                                          Kathryn R. Redmond, MO 72087
                                          ARMSTRONG TEASDALE LLP
                                          7700 Forsyth Boulevard, Suite 1800
                                          St. Louis, MO 63105
                                          Telephone: (314) 621-5070
                                          Facsimile: (314) 621-5065
                                          Email: rengel@atllp.com
                                                 jwillard@atllp.com
                                                 kredmond@atllp.com

                                          Proposed Counsel for the Debtors and Debtors
                                          in Possession
